Case 1:20-cv-04883-DLC Document 26-2 Filed 10/23/20 Page 1 of 13




                 EXHIBIT B
       Case
        Case1:20-cv-04883-DLC
              1:20-cv-04883-DLC Document
                                 Document26-2
                                          1 Filed
                                              Filed06/25/20
                                                    10/23/20 Page
                                                              Page1 2ofof1213




Law Offices of Louis J. Maione, Esq. (8589)
303 East 57th Street, 30th Floor
New York, N.Y. 10022
(917) 549-5693
Attorney for Plaintiff



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 New Fortune, Inc.,
                                                                ______Civ.___________
                                     Plaintiff,

                      -against-                                COMPLAINT

 Apex Logistics International (CN) Ltd., and
 Aeroflot Airlines,

                                  Defendants.                  Jury Trial Demanded




       Plaintiff, New Fortune, Inc. (“Plaintiff”, “NFI” or “New Fortune”), by and through its

attorney, Louis J. Maione, Esq., for its Complaint against the defendants, Apex Logistics

International (CN) Ltd., (“Apex” or “Defendant”), and Aeroflot Airlines (“Aeroflot” or

“Defendant”) (collectively, the “Defendants”) alleges herein, either upon personal knowledge or

upon information and belief, as follows:

                                      INTRODUCTION

       1.     This is an action, inter alia, based on the negligence of the Defendants to timely

ship and deliver in good order, Plaintiff’s purchase of One Million (1,000,000) non-surgical use,




1598177-5
        Case
         Case1:20-cv-04883-DLC
               1:20-cv-04883-DLC Document
                                  Document26-2
                                           1 Filed
                                               Filed06/25/20
                                                     10/23/20 Page
                                                               Page2 3ofof1213




disposable face masks (“Masks”) (hereinafter the “Shipment” or “Cargo”), in international air

transportation under an Air Waybill ( the “Air Way Bill,” “Air Bill” or “Bill”).

       2.         The damages to Plaintiff, in addition to the cost of manufacturing the Masks, was

the inability to fulfill a contract for sale with a Vendee (“Vendee”) for 500,000 of the 1,000,000

Masks in question, which Vendee cancelled because of the delay, and for a second order of

2,000,000 Masks also cancelled because of the delay of the former; and, for the resulting lost

profits from both of those sales, as well Vendee’s refusal to do any further business with the

Plaintiff as a result of the failure to timely deliver part of the 1,000,000 Mask order.

                                         THE PARTIES

       3.         At all times relevant and hereinafter mentioned, Plaintiff, a corporation duly

incorporated under the laws of the State of New York, with its principal place of business located

at 501 Seventh Avenue, New York, N.Y., is an importer and purveyor of goods, essentially from

China, for resale in the United States.

       4.         Upon information and belief, Defendant Apex is a corporation organized under

the laws of the People’s Republic of China, with its principal place of business located at 2020

Zhongshan Road (W), 2d Bldg., 6th Floor, Shanghai, PCL, China 20035.

       5.         Apex also maintains a number of satellite or agency offices in the United States

and, particularly, one within the jurisdiction of this Honorable Court at Apex International

Logistics (JFK), Inc., 230-59 Rockaway Blvd., Ste. 260, Springfield Gardens, N.Y. 11413, at

John F. Kennedy Airport, N.Y. (“JFK”), conducting business as a common carrier and/or bailee

of merchandise and providing logistics, freight and shipping services to its customers, and the

general public.




                                                   2
1598177-5
         Case
          Case1:20-cv-04883-DLC
                1:20-cv-04883-DLC Document
                                   Document26-2
                                            1 Filed
                                                Filed06/25/20
                                                      10/23/20 Page
                                                                Page3 4ofof1213




         6.    Upon information and belief, Defendant Aeroflot is a corporation organized

pursuant to the laws of the Russia Federation with its corporate headquarters located in Arbat

District in Central Administrative Okrug, Moscow, and is an airline which, inter alia, does

business as a common carrier and/or bailee of merchandise, providing freight and shipping

services to its customers, and the general public.

                               JURISDICTION AND VENUE

         7.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, because

Plaintiff’s claims arise under a treaty of the United States, to wit: the Convention for the

Unification of Certain Rules for International Carriage by Air, May 28, 1999, S. Treaty Doc. No.

106-45 (hereinafter the “Montreal Convention” a successor to, and adjunct of the “Warsaw

Convention”), and would have otherwise had jurisdiction over the matter, pursuant to 28 U.S.C.

§1332, because this is an action for damages between citizens of diverse states, with the amount

in controversy exceeding $75,000, exclusive of interest and costs.

                Venue properly lies in this District, pursuant to 28 U.S.C. § 1391, because the

Plaintiff resides here, Defendants conduct a substantial part of their United States business in this

District and, particularly, within the City of New York, and the damages sustained by the

Plaintiff, a resident of New York County, were sustained within this jurisdiction.

                               THE BACKGROUND FACTS

         8.    On April 17, 2020, NFI, pursuant to a Purchase Order, purchased One Million

(1,000,000) Masks from Changzhou Leejade Import and Export Co., Ltd, Zhujiang Road, Xinbei

China (the “Consignor” or “Changzhou”), a trading company located in the People’s Republic of

China.

         9.    On April 24, 2020, the Consignor charged NFI, One Hundred, Forty Thousand

($140,000.00) Dollars for the 1,000,000 Masks, manufactured at 0.14 cents per unit.

                                                 3
1598177-5
        Case
         Case1:20-cv-04883-DLC
               1:20-cv-04883-DLC Document
                                  Document26-2
                                           1 Filed
                                               Filed06/25/20
                                                     10/23/20 Page
                                                               Page4 5ofof1213




       10.     On April 28, 2020, by wire transfer, NFI paid Apex more than One Hundred,

Seventeen Thousand ($117,000.00) Dollars to cover freight charges for Masks purchased from

Changzhou.

       11.     On April 24, 2020, Apex picked up from Changzhou, the One Million (1,000,000)

Masks purchased by NFI (the “Consignee”) for sale to NFI’s Vendee in the United States.

       12.     The Shipment of the 1,000,000 Masks was supposed to go directly to New York

on April 27, 2020, to be delivered there by April 29, 2020 and, on the Consignor’s insistence

and instructions per the Consignee, carried on a direct flight for which the Consignee paid a

higher rate of carriage. (Emphasis provided throughout)

       13.     Thereafter, NFI, by truck, would transport the 1,000,000 Masks to the Vendee in

Los Angeles which had indicated that it needed the Masks by mid-May for use in conjunction

with the Covid-19 epidemic. Trucking usually takes approximately three (3) days.

       14.     At or about the same time, the Vendee ordered an additional 2,000,000 Masks

which it would accept on a less than expedited basis as it expected the first 1,000,000 order by

early May, and which NFI would be able to ship by sea at a much lower carry charge since those

Masks were not needed on an expedited basis as with the first order.

       15.     In all, NFI had an agreement with the Vendee for the purchase of 4,000,000

Masks, but due to the Vendee’s refusal of the late delivery, only was able to deliver 1,500,000

Masks as a result of the actions and misfeasance of Apex and Aeroflot.

The 1,000,000 Mask Order

       16.     To reiterate, pursuant to a Purchase Order, dated April 24, 2020, NFI purchased

1,000,000 Masks from the Consignor.




                                                4
1598177-5
        Case
         Case1:20-cv-04883-DLC
               1:20-cv-04883-DLC Document
                                  Document26-2
                                           1 Filed
                                               Filed06/25/20
                                                     10/23/20 Page
                                                               Page5 6ofof1213




       17.     On the same day, Apex picked up the 1,000,000 Masks for carriage to the United

States on behalf of the Consignee, NFI.

       18.     Apex did not provide an Air Bill to the Consignor upon pickup of the Shipment

on April 24th but later informed the Consignor that it might have to split up the Shipment,

without however proffering any reason, or any details or logistics for a split Shipment if that

turned out to be the case.

       19.     The Consignor had no problem with the premise of a split Shipment so long as it

was informed as such by Apex were that to occur, and provided that the flights remained direct

to New York, and that the Masks arrived within the anticipated next two (2) days after the date

of takeoff as Consignor had been made aware by NFI of the expedited need for the Masks.

       20.     On April 27, 2020, the day the Masks actually were laded on the planes and left

China, Apex emailed to the Consignor two Air Bills; one, PVG 999-76297384 (the “First Air

Bill”) for the Shipment of 500,000 Masks, representing that the Masks were to leave Shanghai

Pudong Airport (“Pudong”) on China Airlines that day on flight CA1019, providing for direct

destination to JFK Airport as agreed upon, ab initio, by Apex and the Consignor.

       21.     The second Air Bill, PVG 555-26118816 (the “Second Air Bill”), also was for

500,000 Masks shipped from Pudong but, inexplicably, indicated that the cargo was first

destined for “SVO” or Sheremetyevo Airport, Moscow, Russia, as the first destination and, in

turn, to JFK carried on Aeroflot Flight SU209; in other words, it was not the direct flight

which had been agreed upon by the Consignor and Apex and for which NFI had

bargained.

       22.     Neither of the Air Waybills were signed by the Carrier and neither represented a

complete document; only the first page of a copy of each Bill was emailed to the Consignor.



                                                5
1598177-5
        Case
         Case1:20-cv-04883-DLC
               1:20-cv-04883-DLC Document
                                  Document26-2
                                           1 Filed
                                               Filed06/25/20
                                                     10/23/20 Page
                                                               Page6 7ofof1213




       23.     And, neither had the Consignor been apprised of the reason for the split Shipment.

This was the first time that the Consignor learned that the Shipment actually had been broken up

after it was already gone.

       24.     While, upon information and belief, Flight SU209 appears to be an international

one which travels between Shanghai and Moscow, it also appears not to continue to New York

and, in fact, it did not at least for several weeks.

       25.     The first half of the Masks, on Flight CA1019, arrived in New York on April 29,

2020, as expected and bargained for, two days after having been shipped by the Consignor and,

in turn, were timely delivered on behalf of the Consignee, NFI, to its Vendee in Los Angeles.

       26.     While Apex shipped half of the Masks directly to New York, as agreed upon

with the Consignor, the second half of the Shipment, without any explanation by Apex to the

Consignor or the Consignee, was diverted to Russia and then, somehow, presumably to New

York arriving some 22 days thereafter on May 19, 2020, upon information and belief, having

sat in the Moscow airport for approximately 25 days.

       27.     The second part of the Shipment was finally received by Apex (JFK) in mid-May

and was so late that by that time NFI’s Vendee had looked for, and upon information and belief,

found another source of Masks and rejected NFI’s attempts to try to ameliorate the situation and

accept the late delivery of the 500,000 Masks because, inter alia, NFI essentially had no

explanation or information to impart to the Vendee as to why the delivery was late because it

was kept uninformed by Apex.

       28.     The Vendee also refused the additional 2,000,000 Masks which, though not

needed as expeditiously as the first 1,000,000, already had been purchased by NFI and shipped

by sea from China to Los Angeles where they sit today in a warehouse.



                                                 6
1598177-5
        Case
         Case1:20-cv-04883-DLC
               1:20-cv-04883-DLC Document
                                  Document26-2
                                           1 Filed
                                               Filed06/25/20
                                                     10/23/20 Page
                                                               Page7 8ofof1213




       29.     To reiterate, while Apex emailed the two unsigned Air Way Bills to the

Consignor on the day the Masks left Pudong by air, they were incomplete, inter alia, in that the

backs of the Bills never were transmitted. And, despite a number of requests, Apex refused to

provide either the Consignor or Consignee with the back of either Air Bill.

       30.     Furthermore, although requested several times from Apex by both Consignor and

Consignee, alike, including by counsel for Plaintiff, Apex outright refused to provide a copy of

the back of its Air Bill; rather, Apex alluded to Aeroflot’s contract of carriage and Air Waybill

but which it also has refused to produce.

       31.     During the ensuing days of the delayed second delivery, conversations between

Hui Wang of NFI (“Wang”) and Calvin Tseng (“Tseng”) of Apex (JFK), engendered by Mr.

Wang’s inquiries of the whereabouts of the remaining 500,000 Masks, revealed that Wang was

being given the runaround; having been told several different versions of why the Shipment had

been split, from a problem with “gassing the airplanes,” to some “military use” of planes by the

Russian government, to overbooking, to problems with the plane in Russia.

       32.     Neither the Consignor/Shipper nor NFI had ever been informed by Apex, prior to

shipping the Cargo, that one half of the Shipment would not be on a direct flight to New York as

directed, or why, or that it was going through Russia until after the fact; neither was the

Consignor offered an option to pay a higher rate for another direct flight for the second part of

the Shipment going to Russia if that, under the circumstances, was an unavoidable result, or even

retaining another carrier, or choosing another means of carriage. The Consignor, entitled to be

so informed of the logistics of the Shipment before it left China, did not find out about the

split Shipment until it was fait accompli and half of it was in transit to Russia.




                                                7
1598177-5
           Case
            Case1:20-cv-04883-DLC
                  1:20-cv-04883-DLC Document
                                     Document26-2
                                              1 Filed
                                                  Filed06/25/20
                                                        10/23/20 Page
                                                                  Page8 9ofof1213




           33.     Despite Apex having contracted Aeroflot as its agent to transport the second half

of the Masks, Apex never has proffered any reason why the Shipment obviously sat in the airport

in Moscow for more than 20 days despite several requests by NFI for information.

           34.     When the second half of the Shipment finally arrived in New York, Apex (JFK)

refused to release the goods to NFI until all freight charges for all the Masks shipped by Apex

were paid despite that by that time these 500,000 Masks could no longer be sold to the Vendee

due to Apex’s negligence which had caused NFI to fail to meet its delivery obligations to its

Vendee.

           35.     Without possession of the Masks, NFI could not even attempt to try to sell the

delayed Cargo because by that time the market for Masks needed in the Covid-19 pandemic had

attracted hundreds of other suppliers and was beginning to become saturated.

           36.     Apex refused to release the Masks until NFI paid another $58,519.89 in freight

charges, although Apex had given credit to NFI for that same amount, half of the $117, 513.54

freight charges represented by the earlier wire transfer, acknowledging the unexplained delay

by its misfeasance and negligence and/or that of Aeroflot.

           37.     Plaintiff has lost Seventy Thousand ($70,000.00) Dollars for the costs of

manufacturing the 500,000 Masks it could not deliver and which sit at JFK, and Three Hundred,

Sixty Thousand ($360,000.00) Dollars for the additional 2,000,000 Masks it could not sell to its

Vendee; 1 and it has lost the costs and disbursements for shipping the other 2,000,000 Masks, as

well as the profits thereupon which it otherwise would have made on the sale of all the Masks to

the Vendee; in total, it has been damaged in excess of One Million, Six Hundred and Fifty

Thousand ($1,650,000) Dollars.



1
    The cost of manufacture had by that time increased to .18 cents per unit.

                                                         8
1598177-5
          Case
            Case
               1:20-cv-04883-DLC
                 1:20-cv-04883-DLCDocument
                                   Document26-2
                                             1 Filed
                                                Filed06/25/20
                                                      10/23/20 Page
                                                                Page910
                                                                      of of
                                                                         1213




          38.   The Defendants, individually and severally, are liable to NFI for the damages

sustained by the Plaintiff as occasioned by the delay.

                      AS AND FOR A FIRST CAUSE OF ACTION

                          (Breach of the Contract of Carriage)

          39.   Plaintiff incorporates by reference herein each and every allegation propounded

hereunder in paragraphs one (1) through thirty-eight (38), inclusive, as if fully set forth at length

herein.

          40.   On April 24, 2020, the Consignor, on behalf of the Consignee, NFI, delivered to

Apex the 1,000,000 Masks in question, for good and valuable consideration, in good order and

condition, and suitable in every respect for the intended transit for which the Defendants

received, accepted, and agreed to transport by direct flight to New York so as to be delivered to

Consignee in two days.

          41.   After delivery to Apex, and after Apex already had shipped the Masks,

Consignor discovered that Apex had engaged Aeroflot for an improper method of transportation

in that the Aeroflot flight was not a direct flight to New York, thereby jeopardizing that the

particular portion of the Shipment would actually make it to New York in two days.

          42.   Despite that Apex had informed Consignor that it might have to split up the

Cargo, without proffering a reason therefor, Apex failed to inform the Consignor or Consignee

that it actually had split up the Cargo, or the reason it had done so, or how it had shipped that

Cargo, until the Cargo had left China; and Apex never informed the Consignor or Consignee as

to the details of the carriage until after the fact, nor presented Consignor or Consignee with an

alternative way to ship the Cargo knowing that it was not on a direct flight to New York as they

had made known to, and agreed upon with Apex.



                                                  9
1598177-5
          Case
           Case1:20-cv-04883-DLC
                 1:20-cv-04883-DLC Document
                                    Document26-2
                                             1 Filed
                                                 Filed06/25/20
                                                       10/23/20 Page
                                                                 Page1011ofof1213




          43.   The result of the breach by Apex was that 500,000 of the 1,000,000 Masks were

rendered useless to Consignee because of the Vendee’s refusal to accept late delivery; in

addition, the ensuing damages to NFI occasioned by the delay.

          44.    Defendants breached, failed, and violated the contract of carriage and their duties

as common carrier and bailees.

          45.   By reason therefor, NFI has sustained damages in the amount of approximately

$330,000.00 for the 500,000 Masks, as well as for all the monies lost on the 2,000,000 Masks

which the Vendee also refused because of the delay, including the costs of manufacture; in total,

another $1,320,000.00, or as near as can be estimated, which Defendant Apex has refused to pay

the Plaintiff, and for which NFI should have judgment over and against the Defendants, together

with the costs and disbursements of this action.

                  AS AND FOR A SECOND CAUSE OF ACTION

                      (Breach of Bailment by Both Defendants)

          46.   Plaintiff incorporates by reference herein each and every allegation propounded

hereunder in paragraphs one (1) through forty-five (45), inclusive, as if fully set forth at length

herein.

          47.   Both Defendants were serving as bailees of the Shipment at the time it was

accepted in turn by each and as delayed in its delivery, and whether one was acting as agent for

the other, or acting independently, each had a legal duty and obligation to deliver the Shipment

timely in good order and to perform their services as a bailee in a proper and workmanlike

manner in accordance with the contract of carriage.

          48.   Defendants, either on their own, or by retaining the other, breached their

obligations to Apex to deliver the Cargo timely and in good condition.



                                                   10
1598177-5
       Case
        Case1:20-cv-04883-DLC
              1:20-cv-04883-DLC Document
                                 Document26-2
                                          1 Filed
                                              Filed06/25/20
                                                    10/23/20 Page
                                                              Page1112ofof1213




        49.     By failing to do so, the Defendants rendered the bailment valueless and thereby

damaged the Plaintiff by reason of the fact that Plaintiff could not fulfill its obligation to its

Vendee.

        50.     By reason therefor, NFI is entitled to judgement over and against Defendants in

the amount of the damages sustained by NFI for its inability to fulfill its agreement with the

Vendee, approximately One Million Six Hundred and Fifty ($1,650,000) Dollars, together with

the costs and disbursements incurred herein.

                        AS AND FOR A THIRD CAUSE OF ACTION

                               (Negligence of Both Defendants)

        51.     Plaintiff incorporates by reference herein each and every allegation propounded

hereunder in paragraphs one (1) through fifty (50), inclusive, as if fully set forth at length herein.

        52.     Defendants had an obligation to follow the tenets and directives of transportation

for the Shipment of the Cargo in accordance with the Montreal Convention to which the

countries in which both Defendants are incorporated are signatories.

        53.     Both Defendants were negligent in following those directives, inter alia, in

informing the Consignor and Consignee that the Shipment actually was being broken up;

informing Consignor/Consignee that the second Shipment was going through Russia and was not

on a direct flight to New York; failing to give the Consignor/Consignee an opportunity to choose

an alternative contract of carriage if it did not want part of the Shipment to go through Russia

and/or not on an indirect flight.

        54.     By failing to do so, Apex caused a delay in the Shipment of the Cargo and the

ensuing damages sustained by NFI.




                                                  11
1598177-5
       Case
        Case1:20-cv-04883-DLC
              1:20-cv-04883-DLC Document
                                 Document26-2
                                          1 Filed
                                              Filed06/25/20
                                                    10/23/20 Page
                                                              Page1213ofof1213




       55.       By reason therefor, NFI is entitled to judgement over and against Defendants in

the amount of the damages sustained by NFI for the manufacture of the 500,000 Masks, as well

as for the damages occasioned by the delay and its subsequent inability to fulfill its agreement

with the Vendee which rejected the additional 2,000,000 Masks, in total approximately

$1,650,000.00, together with the costs and disbursements incurred herein.

       WHEREFORE, Plaintiff respectfully requests judgment over and against the named

Defendants as follows:

       a) On the First Cause of Action in the amount of $1,650,000, together with interest

             accrued thereon, as well as the costs and disbursements of this action;

       b) On the Second Cause of Action in the amount of $1,650,000, together with interest

             accrued thereon, as well as the costs and disbursements of this action;

       c) On the Third Cause of Action in the amount of $1,650,000, together with interest

             accrued thereon, as well as the costs and disbursements of this action;

       d) Together with such other and additional relief which under the premises the Court

             deems just and proper.



June 22, 2020
New York, N.Y.
                                                       LOUIS J. MAIONE, P.C.


                                                       By: Louis J. Maione
                                                         Louis J. Maione, Esq. (8589)
                                                         303 East 57th Street, 30th Fl.
                                                         New York, N.Y. 10022
                                                         (917) 549-5693
                                                         Attorney for Plaintiff




                                                 12
1598177-5
